239 P.3d 492 (2010)
2010 OK JUD ETH 6
JUDICIAL ETHICS OPINION 2010-6.
No. 2010-6.
Oklahoma Judicial Ethics Advisory Panel.
September 3, 2010.

JUDICIAL ETHICS ADVISORY PANEL
¶ 1 Questions: May a judge serve as a director of an Oklahoma Rural Water District Board with the approval of the Oklahoma Supreme Court.
¶ 2 Facts: 1. Members serve without compensation.
2. Training is required per Oklahoma law and members may be reimbursed for travel and expenses.
3. The district does engage in commerce but does not compete with any other water/utility companies.
¶ 3 Discussion: 1. Canon 4(C)(2) of the Oklahoma Code of Judicial Conduct provides "A Judge should not accept appointment to a governmental committee or commission or other governmental position concerned with issues of fact or policy or matters other than the improvement of the law, the legal system or the administration of justice unless with the specific approval of the Supreme Court..." Clearly this board is not engaged in the activities permitted without the consent of the Supreme Court.
2. If authorized by the Supreme Court, nothing in the Canons of Judicial Conduct would preclude reimbursement to the member for travel and expenses.
3. Other issues which arise under the Code would include whether the activities of the Board member would interfere with the proper performance of judicial duties, Canon 4(A)(3), i.e., would the activities of the Board be outside normal working hours, for example, the training; and does the Water District routinely file actions to collect delinquent accounts in the Court, see Canon 4 (C)(3)(a)(i)-(ii).
¶ 4 Answer: If the answer to paragraph three of discussion is in the negative, it would be permissible to serve on the Board with the specific approval of the Supreme Court, otherwise, the answer would be no.
  /s/ Robert L. Bailey, Chairman
  /s/ Milton C. Craig, Secretary
  /s/ Robert E. Lavender